Citation Nr: 0028795	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-29 958	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle fracture.

2.  Entitlement to service connection for the residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 1997, the Board 
remanded the case to the RO for additional development.  
Subsequently, the case was transferred to the RO in Atlanta, 
Georgia. 


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating that his pre-existing ankle disorder underwent 
a permanent increase in severity during active service or 
that any present residuals of a left ankle fracture are 
related to active service.

2.  The veteran has not provided competent medical evidence 
demonstrating that his present residuals of a back injury are 
related to active service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for the residuals of a left 
ankle fracture.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for residuals of a back 
injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records include a March 1963 enlistment 
examination that noted the veteran fractured his left ankle 2 
years earlier.  It was also noted that there had been no 
complications.  Sick call treatment records dated in July 
1963 show the veteran was treated for a swollen left foot.  
The examiner noted a bandage had been applied and ordered the 
veteran to light duty for 24 hours.

A January 1964 report noted the veteran's left ankle disorder 
had been symptomatic since reporting for active service.  The 
examiner stated it was believed the veteran was developing 
traumatic arthritis.  A January 1964 medical board found left 
ankle arthritis due to trauma that existed prior to service 
and was not aggravated by service.  It was noted the veteran 
had sustained fractures to the left medial malleolus, 
posterior malleolus, and distal fibula and that since the 
discontinuance of immobilization he had experienced pain and 
swelling in the ankle.  The examiner noted that during active 
service the veteran had experienced pain and swelling in the 
ankle on marching and walking for any significant distance.  
X-ray examination revealed no significant traumatic changes.  
The veteran was recommended for discharge as unfit for 
service.

Private hospital records dated in June 1978 show the veteran 
complained of back pain after fishing in the ocean in rough 
water.  He reported that he was repeatedly "whip lashed" 
and noticed slight pain in his back.  He stated that 
subsequently he stood up and was thrown across the boat 
apparently straining his back and causing severe pain.  
Reports dated in July and August 1978 included diagnoses of 
cervical and lumbar disc lesions.  Hospital records dated in 
February 1979 show the veteran reported he had fallen and 
landed on his buttocks approximately 4 days earlier.  He 
stated he noticed immediate radiating pain in the lumbar 
area.  The diagnosis was lumbar disc disease.

In March 1995 the veteran submitted an application for VA 
benefits based upon disabilities including arthritis of the 
back and left leg.  He reported he had been treated for 
traumatic arthritis during active service and that in 1976 he 
fell and injured his back after his ankle locked up.  In a 
statement in support of the claim he described how during a 
training march his ankle locked up and was swollen twice its 
normal size.  

During VA examination in May 1995 the veteran reported he 
injured his left ankle playing high school football and that 
the ankle became markedly symptomatic in service.  He also 
reported he incurred a back injury in 1976 when his ankle 
locked up causing him to fall.  The examiner's impression was 
traumatic arthritis of the left ankle and chronic low back 
syndrome with history of injury.  X-ray examination revealed 
mild narrowing of the L5-S1 inter space of the lumbar spine 
and deformity of the medial aspect of the distal tibia, 
possibly due to previous trauma, with no other significant 
abnormalities.  

In correspondence dated in April 1995 B.H. noted she had 
known the veteran for almost 50 years and that he had injured 
his foot during military training.  She stated he had been 
hospitalized at that time and had experienced problems with 
his feet since then.

Correspondence from the veteran's brother dated in May 1995 
noted the veteran had injured his left foot during active 
service and that when he returned home his foot was swollen 
and he had difficulty walking.  He stated the veteran's foot 
had bothered him for over 30 years with severe swelling and 
occasional locking up causing him to fall.

In an undated statement "Steve," presumably a life-long 
friend, recalled the veteran told him of an in-service injury 
and that on a subsequent field trip together he had re-
injured his left leg and ankle and required hospital 
treatment.  

In correspondence dated in May 1995 S.C. noted that he had 
known the veteran for 30 years and that on numerous occasions 
he had observed him having difficulty with his feet with 
reports of pain and swelling.  It was noted that he had also 
reported he sustained a back injury after a fall caused by 
his foot problems.

In an undated statement the veteran described treatment he 
received after service.  He stated that S.M.G., a person from 
whom a lay statement had been submitted, had been a platoon 
leader and an eye witness to his foot injury during a field 
trip.

At his personal hearing in November 1995 the veteran 
testified that he had no residual problems from his broken 
ankle prior to service and throughout basic training.  He 
stated that during advanced training he incurred a twisting 
injury on a long march/run that resulted in a period of 
hospitalization of approximately 2 months.  He stated that he 
had been treated with "Butisolidine" which he understood 
was now considered a controversial drug.  

He testified that he had experienced problems with ankle 
swelling for 30 years and that in the 1970's his ankle had 
given way throwing him against the side of a boat injuring 
his back.  He also stated that he believed he injured his 
back during service when he fell and other servicemen fell on 
top of him.  He stated that treatment for his back at that 
time consisted of rub downs.

In a June 1996 statement the veteran reiterated his claim 
that he had no ankle problems prior to service and that he 
injured his back and aggravated his ankle disorder during a 
20 mile training exercise.

At his December 1996 personal hearing the veteran testified 
that although he originally injured his ankle in 1960 that he 
had experienced no problems prior to service or during basic 
and combat training.  He stated that he had fallen during a 
40 mile forced march/run and that other servicemen had fallen 
on top of him.  He reported that he was subsequently 
hospitalized for approximately 2 months and that his 
treatment included a back roller machine, drug therapy with 
"Butusolidine" for his ankle, and a coat of ointment rubbed 
on his back.  He stated that he also received treatment for 
his back disorder approximately 4 months after service but 
that the records of that treatment had been destroyed.  

VA outpatient treatment records dated in the 1990's and 
received by the RO in February 1998, included a diagnosis of 
traumatic arthritis of the left ankle.  It was noted that the 
veteran related the disorder to active service and that he 
was attempting to establish service connection.  An August 
1997 report noted the veteran's left ankle arthritis was 
controlled.  In May 1998 the veteran complained of increased 
left ankle pain.

During VA examination in June 1999 the veteran reported that 
he sustained a distal tibia fracture in high school but had 
no problem prior to a twisting injury incurred during a 40 
mile hike in service.  He also stated that his treatment at 
that time included an injection of "illegal" medication in 
the ankle.  He reported present complaints of pain and 
limited motion.  The examiner noted left ankle motion from 5 
degrees short of neutral to 20 degrees of plantar flexion.  
It was noted that x-ray examination of the ankle revealed 
good preservation of the joint space and no specific bony 
abnormalities.  The examiner stated that the veteran's twist 
injury in 1963 was not thought to be significant to his 
present foot problem.  Subsequently, the RO ordered an 
additional medical review because the examination report 
failed to address matters ordered in a December 1997 Board 
remand.

An October 1999 medical opinion noted although an ankle 
fracture without further injury could cause posttraumatic 
degenerative changes that it did not appear the veteran had 
any present significant degenerative changes.  It was the 
examiner's opinion that while the veteran may have had some 
acute aggravation of his ankle disorder during service his 
present symptoms were not related to that event.  

In a January 2000 statement in support of the claim the 
veteran reiterated his prior description of events 
surrounding an injury during active service.  He also 
submitted copies of medical information pertaining to the 
drug Phenylbutazone he claimed he was given during service 
and which he claimed had caused his present health problems.


Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999).  

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1999). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Service connection can also be granted for certain chronic 
diseases, including arthritis, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309 (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

Residuals of a Left Ankle Fracture

In this case, the evidence clearly and unmistakably 
demonstrates the veteran sustained a left ankle fracture 
prior to service.  This injury was noted on the veteran's 
March 1963 enlistment examination.  Although service medical 
records show the veteran was treated for left ankle swelling 
and that he was subsequently discharged because of a left 
ankle disorder, his service medical board specifically found 
the disorder had not been aggravated in service.  It was also 
the opinion of the October 1999 VA examiner that the evidence 
of record did not show the veteran had incurred a permanent 
aggravation of his pre-existing left ankle disorder during 
active service.

Based upon all of the evidence of record, the Board finds the 
veteran's pre-existing left ankle disorder underwent no 
permanent increase in severity during service.  See 38 C.F.R. 
§ 3.306.  The Board also finds that the evidence does not 
demonstrate the onset of traumatic arthritis during service 
or manifest to a degree of 10 percent or more within one year 
of active service. The Board notes that in January 1964 a 
service medical examiner reported the veteran was believed to 
be developing traumatic arthritis and diagnoses of traumatic 
arthritis were provided on the medical board reports; 
however, x-ray examination at that time revealed no 
significant traumatic changes.  X-ray examination in May 1995 
revealed deformity of the medial aspect of the distal tibia 
but no other significant abnormalities.

Although subsequent VA outpatient treatment records noted 
diagnoses of traumatic arthritis of the left ankle and 
reports of an injury during service, the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition, the Board finds no competent medical evidence 
demonstrating any present residual disability as a result of 
medication administered for a left ankle disorder during 
active service.  Although the veteran provided information as 
to possible disorders resulting from the use of 
Phenylbutazone, the information is too speculative and 
generic to well ground the claim.  But see Wallen v. West, 11 
Vet. App. 509, 514 (1998).  

The only evidence of a left ankle disorder related to active 
service are the opinions of the veteran and lay persons who 
have submitted statements in support of his claim.  While 
they are competent to testify as to symptoms he experiences, 
they are not competent to provide a medical opinion because 
this requires specialized medical knowledge.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for entitlement to service 
connection for the residuals of a left ankle fracture.  See 
38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Court has held that absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).

Residuals of a Back Injury

As the Board finds entitlement to service connection for the 
residuals of a left ankle fracture is not warranted, it 
follows that the veteran's claim for entitlement to service 
connection for the residuals of a back injury as secondary to 
that disorder may not be established.  The Board notes, 
however, that the veteran has also claimed that direct 
service connection is warranted because of a back injury 
incurred in a fall during active service.

The Board notes the veteran's service medical records are 
negative for complaint or treatment for a back disorder.  The 
first diagnosis of a back disorder was provided in private 
medical records dated in June 1978; however, no medical 
opinion has been provided that relates any present back 
disorder to an injury during active service.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's residuals of a back injury 
are related to active service.  The only evidence of a 
present back disability related to active service is the 
veteran's own opinion which is not competent to establish a 
medical nexus.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Consequently, the Board finds the 
veteran has not submitted evidence of a well-grounded claim 
for entitlement to service connection for the residuals of a 
back injury.  See 38 U.S.C.A. § 5107(a).

The Board also finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight, 131 F.3d 1483; 
Epps, 9 Vet. App. 341; Morton, 12 Vet. App. 477.


ORDER

Entitlement to service connection for the residuals of a left 
ankle fracture is denied as not well grounded.

Entitlement to service connection for the residuals of a back 
injury is denied as not well grounded.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

